Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The CN ISR from 2014 cited US 20140254111 as an X reference. This reference discusses a silicon layer – paragraphs 141 and 143. Paragraph 192 discusses the metal substrate may be made of copper. A sealing adhesive layer of acrylic resin is discussed – paragraph 208. The reference as a whole is a digital display device – title, figure 1b. US 20140254111 does not reasonably anticipate “a timepiece component of a drive mechanism for driving hands of a mechanical timepiece” – claim 10 – “a timepiece component of a drive mechanism for driving hands of a mechanical timepiece” – claim 16. The digital display clearly cannot drive hands of a mechanical timepiece.

The same ISR lists CN 101861281 as an X reference. This document has a US equivalent in US 20130279307. This this reference there is a central metal part to form the joining surface for an otherwise silicon part – figure 12, abstract, paragraph 2. This reference does not teach an acrylic resin as claimed. The reference does discuss resin coatings. The claimed invention is not obvious over this reference in part because the core concept is very different to the application at hand. The core concept of US 2013079307 is to have metal be a base material to form the joining surface to facilitate an otherwise silicon part. Claims 10, 16 recite an intermediate layer having copper. The metal layer of ‘307 cannot reasonably be construed to be such layer because the metal has to form the deforming surface for attachment. There is no apparent reason to place a resin overtop the metal in this joining nature . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






2-17-21
/SEAN KAYES/               Primary Examiner, Art Unit 2844